Citation Nr: 1602823	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-33 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a facial reconstruction with decreased sensation, right side of the face, and decreased taste. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, awarded service connection for the disability on appeal and assigned an initial noncompensable evaluation effective August 7, 2011.  


FINDING OF FACT

The Veteran's residuals of facial reconstruction surgery include partial loss of taste and smell and loss of sensation of the face that most nearly approximates severe incomplete paralysis of the seventh (facial) cranial nerve.


CONCLUSION OF LAW

The criteria for an initial 20 percent evaluation, but not higher, for residuals of a facial reconstruction with decreased sensation, right side of the face, and decreased taste are met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 4.87a, 4.124, 4.124a, Diagnostic Codes 6276, 8207, 8407 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for residuals of a facial reconstruction with decreased sensation, right side of the face, and decreased taste was granted in the March 2012 rating decision on appeal.  An initial noncompensable evaluation was assigned effective August 7, 2011.  The current 10 percent evaluation was granted in a November 2013 rating decision also effective from August 7, 2011.  The Veteran contends that an increased 20 percent evaluation is warranted as his facial numbness is severe rather than moderate. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In his December 2013 substantive appeal, the Veteran argued that his disability met the criteria for an increased 20 percent rating, but was not of sufficient severity to warrant a 30 percent rating.  This statement indicates that an award of a 20 percent evaluation would satisfy the current claim on appeal.  A claimant is generally presumed to be seeking the maximum evaluation available under law.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  However, a claimant can choose to limit the appeal for a claim for less than the maximum rating.  See Id at 35.  The Board finds that the Veteran has limited the current appeal and the award of a 20 percent evaluation constitutes a full grant of the increased rating claim on appeal. 

Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  The Veteran's residuals of a facial reconstruction are currently rated as 10 percent disabling under Diagnostic 8407 pertaining to neuralgia of the seventh (facial) cranial nerve.  Under 38 C.F.R. § 4.124, neuralgia is characterized by dull and intermittent pain of typical distribution so as to identify the nerve, and is rated on the same scale as the affected nerve with a maximum evaluation equal to moderate incomplete paralysis.   Diagnostic Code 8207 for rating the seventh cranial nerve provides for a 10 percent evaluation with moderate incomplete paralysis, a 20 percent evaluation with severe incomplete paralysis, and a maximum 30 percent evaluation with complete paralysis.  A note following the diagnostic code states that the above ratings are dependent upon relative loss of innervation of the facial muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8207, Note. 

After review of the evidence, the Board finds that an increased 20 percent evaluation is warranted for the Veteran's residuals of facial reconstruction surgery throughout the claims period.  Upon VA examination in January 2012, the Veteran was diagnosed with decreased sensation on the right side of his face due to in-service surgery, though the severity of the neurological deficit was not specified.  In March 2012 and January 2013 statements, the Veteran reported that he experienced a loss of sensation around his entire mandible area and on the right side of his face.  He also described experiencing intermittent and unpredictable flare ups of facial nerve pain and moderate loss of muscle control.  The Board finds that the Veteran is competent to describe the manifestations of his service-connected disability, and his statements are credible.  The Board has also considered the Veteran's decreased sense of taste and smell and finds that these symptoms are included in the 20 percent evaluation for neuralgia.  The January 2012 VA examiner and the Veteran's statements describe a partial loss of taste and smell; Diagnostic Codes 6275 and 6276 provide for a 10 percent evaluation only for the complete loss of taste and smell.  38 C.F.R. § 4.87, Diagnostic Codes 6275, 6276.  The Veteran does not meet the criteria for a compensable rating based on his partial loss of taste and smell, but these symptoms are nonetheless manifestations of the service-connected neurological disability.  The Board therefore finds that the Veteran's loss of sensation of the face and decreased sense of taste and smell most nearly approximate moderate incomplete paralysis of the seventh cranial nerve and a 20 percent evaluation under Diagnostic Code 8207 and 8407.  

As noted above, the assignment of a 20 percent rating for the Veteran's disability throughout the claims period constitutes a full grant of the disability on appeal.  The Board finds that VA has substantially satisfied the duties to notify and assist and to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to an initial 20 percent rating for residuals of a facial reconstruction with decreased sensation, right side of the face, and decreased taste is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


